
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3


Stock Option Agreement
SLM Corporation Incentive Plan
Non-Qualified, Price-Vested Options—2004


A.Option Grant.    Stock Options (the "Options") for a total of
«Options_Granted» shares of Common Stock, par value $.20, of SLM Corporation
(the "Corporation") are hereby granted, to «FIRST_NAME» «LAST_NAME» (the
"Optionee"), subject in all respects to the terms and provisions of the SLM
Corporation Incentive Plan (the "Plan"), which is incorporated herein by
reference, and this Stock Option Agreement (the "Agreement"). The Options are
non-qualified stock options and are not incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended.

B.Option Price.    The purchase price per share is «OPTION_PRICE» dollars
(the"Option Price").

C.Grant Date.    The date of grant of these Options is «GRANT_DATE» (the "Grant
Date").

D.Vesting; Exercisability.    The Options are not vested as of the Grant Date.
All Options vest upon the earlier of: (1) the Corporation's Common Stock price
reaching a closing price equal to or greater than «VESTING_PRICE» per share for
five days, but no sooner than one year from the Grant Date; (2) eight years from
the Grant Date; or (3) Optionee's death, Disability or Involuntary Termination,
unless the Options are terminated earlier in accordance with the provisions of
the Plan or this Agreement.

•Upon termination of employment for any reason, other than death, Disability or
Involuntary Termination, any unvested Options will not vest and will be
canceled.

•Upon termination of employment for Misconduct, any Options, vested or unvested,
are forfeited.

•Upon termination for death or Disability, vested Options are exercisable until
the earlier of: (1) the Expiration Date; or (2) one year from the date of
termination.

•Upon termination for all reasons except death or Disability, vested Options are
exercisable until the earlier of: (1) the Expiration Date; or (2) three months
from the date of termination.

E.Expiration.    These Options expire ten years from the Grant Date (the
"Expiration Date"), subject to the provisions of the Plan and this Agreement,
which may provide for earlier expiration in certain instances, including
Optionee's termination of employment.

F.Non-Transferable; Binding Effect.    These Options may not be transferred
except as provided for in the Plan, and may be exercised during the lifetime of
the Optionee only by him or her. The terms of these Options shall be binding
upon the executors, administrators, heirs, and successors of the Optionee.

G.Exercise; Payment of Option Price; Taxes.    These Options shall be exercised
only in accordance with the terms of the Plan and this Agreement. Each exercise
shall be for no fewer than fifty (50) shares, other than an exercise for all
remaining Option shares. Upon exercise of all or part of these Options, the
Optionee shall pay the Option Price to the Corporation only in the following
manner: either (i) by cash or certified or cashier's check, (ii) by arrangement
with a broker where payment is made pursuant to an irrevocable direction to the
broker to sell sufficient Option shares and pay the entire Option Price to the
Corporation in cash, or (iii) by delivery of shares of Common Stock of the
Corporation that have been owned by Optionee for at least six months. The value
of any such shares delivered as payment of the Option Price shall be such
shares' fair market value as indicated by the price per share of the
Corporation's common stock at the time of

1

--------------------------------------------------------------------------------



exercise. In addition, as a condition to the issuance of shares of Common Stock
of the Corporation pursuant to these Options, the Optionee agrees to remit to
the Corporation at the time of any exercise of these Options any taxes required
to be withheld by the Corporation under federal, state, or local law as a result
of the exercise of these Options.

H.Vesting Upon Change In Control.    Notwithstanding anything to the contrary in
this Agreement, any of the Options which have not otherwise become exercisable
shall become immediately exercisable upon a Change in Control of the
Corporation. For purposes of this paragraph, the term "Change in Control" means
an occurrence of any of the following events: (a) an acquisition (other than
directly from the Corporation) of any voting securities of the Corporation (the
"Voting Securities") by any "person or group" (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than an employee benefit
plan of the Corporation, immediately after which such person or group has
"beneficial ownership" (within the meaning of Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the combined voting power of the
Corporation's then outstanding Voting Securities; (b) approval by the
stockholders of (i) a merger, consolidation or reorganization involving the
Corporation, unless the Corporation resulting from such merger, consolidation or
reorganization (the "Surviving Corporation") shall adopt or assume the Plan and
this Option and either (A) the stockholders of the Corporation immediately
before such merger, consolidation or reorganization own, directly or indirectly
immediately following such merger, consolidation, or reorganization, at least
seventy-five percent (75%) of the combined voting power of the Surviving
Corporation in substantially the same proportion as their ownership immediately
before such merger, consolidation or reorganization, or (B) at least a majority
of the members of the Board of Directors of the Surviving Corporation were
directors of the Corporation immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization, or (ii) a complete
liquidation or dissolution of the Corporation; or (c) such other events as the
Committee or the Board from time to time may specify.


In the event that, as a result of the Options becoming exercisable in connection
with a Change in Control, any state, local or federal taxing authority imposes
any taxes on the Optionee that would not be imposed but for the occurrence of a
Change in Control, including any excise tax under Section 4999 of the Internal
Revenue Code and any successor or comparable provision, then the Corporation
(including any successor to the Corporation) shall pay to the Optionee at the
time any such tax becomes payable an amount equal to the amount of any such tax
imposed on the Optionee (the amount of any such payment, the "Parachute Tax
Reimbursement"). In addition, the Corporation (including any successor to the
Corporation) shall "gross up" such Parachute Tax Reimbursement by paying to the
Optionee at the time any such tax becomes payable an additional amount equal to
the aggregate amount of any additional taxes (whether income taxes, excise
taxes, special taxes, employment taxes or otherwise) that are payable by the
Optionee as a result of the Parachute Tax Reimbursement being payable to the
Optionee and/or as a result of the additional amounts payable to the Optionee
pursuant to this sentence, such that after payment of such additional taxes the
Optionee shall have been paid on an after-tax basis an amount equal to the
Parachute Tax Reimbursement.

I.Board Interpretation.    The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the "Committee") concerning any
questions arising under this Agreement or the Plan.

J.Amendments for Accounting Charges:    The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

K.Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without giving effect to principles of
conflicts of law.

2

--------------------------------------------------------------------------------



L.Notices.    All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:


If to the Corporation to:


Director, Stock Plans
Sallie Mae
12061 Bluemont Way
Reston, VA 20190
Fax: (703) 984-5170


If to the Optionee, to (i) the last address maintained in the Corporation's
Human Resources files for the Optionee or (ii) the Optionee's mail delivery code
or place of work at the Corporation.

M.Miscellaneous.    In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision. The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. The Optionee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement. The Optionee is
responsible for complying with all laws applicable to Optionee, including
federal and state securities reporting laws.


The optionee must contact Merrill Lynch to accept the terms of this grant.
Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-SLM-ESOP. If the optionee fails to accept the terms of this grant, the
options may not be exercised.


    SLM CORPORATION

 
 
[INSERT SIGNATURE]
 
 
By:


--------------------------------------------------------------------------------

Albert L. Lord,
Vice Chairman and Chief Executive Officer

--------------------------------------------------------------------------------


Copies of the Plan Document and Prospectus are available on the Sallie Mae Stock
Options Intranet site located at
http://salliemaecentral.com/legal/esop/plandocs.htm. Paper copies of these
documents can be obtained by contacting the Plan Administrator by sending an
email to stock.options@slma.com, or to request by fax to (703) 810-7170.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Stock Option Agreement SLM Corporation Incentive Plan Non-Qualified,
Price-Vested Options—2004
